REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
These method claims have been amended to incorporate the deposited strain, L.reuteri ATG-F4 strain (Accession number: KCTC1371BP).  The prior art does not teach or suggest this strain, much less in methods for preventing or treating mental illness.  See paragraph [0097] and Table 3 on page 28 of the instant specification which teach that the strain used in the instantly claimed methods was different from those with genomes known in the prior art at the time the invention was made.  The claims in co-pending applications, US Serial Nos. 17/051,007 and 17/527,002, are not drawn to methods for treating or preventing mental illness, but are drawn to methods of preventing or treating vaginitis and they utilize a different Genus/species strain, e.g., L.planatarum.  According, a double patenting rejection is not applicable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/4/22